NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

RANDALL MCCOY,                              )
                                            )
             Petitioner,                    )
                                            )
v.                                          )      Case No. 2D18-3419
                                            )
STATE OF FLORIDA,                           )
                                            )
             Respondent.                    )
                                            )

Opinion filed February 13, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Polk County; William D.
Sites, Judge.

Randall McCoy, pro se.

Ashley Brooke Moody, Attorney
General, Tallahassee, and Michael
Schaub, Assistant Attorney General,
Tampa, for Respondent.


PER CURIAM.


             Denied.


CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.